Citation Nr: 0845143	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-40 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from October 1960 to October 
1968.

This claim initially came before the Board on appeal of a 
January 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  At that time the RO granted service 
connection for anxiety disorder (originally claimed as post-
traumatic stress disorder (PTSD)), and assigned a 10 percent 
disability rating, effective from November 20, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  As such, the Board has 
styled the issue as indicated on the title page.

The Board remanded this claim in May 2008 so that additional 
development of the evidence could be conducted.  


FINDING OF FACT

For the period from November 20, 2003, the veteran's service-
connected anxiety disorder was not manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  


CONCLUSION OF LAW

From November 20, 2003, an initial rating in excess of 10 
percent for anxiety disorder has not been warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  In this regard, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the March 2004 notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).

Furthermore, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claim was readjudicated in a September 
2008 supplemental statement of the case (SSOC).  
Correspondence dated in June 2008 provided adequate notice of 
how effective dates are assigned.  The claimant has been 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and in the January 2005 rating 
decision he was provided actual notice of some of the 
pertinent rating criteria used to evaluate the disorder at 
issue.  The September 2008 SSOC provided the veteran complete 
notice of the pertinent rating criteria.  The claimant was 
provided the opportunity to present pertinent evidence in 
light of the notice provided.  Because the veteran has actual 
notice of the rating criteria, and because the claim has been 
readjudicated, no prejudice exists.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
veteran reasonably affects the fairness of this adjudication.  
Indeed, neither the veteran nor his representative have 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating ("staged 
ratings") at any point during the pendency of the claim.  
Fenderson, supra.

In a January 2005 rating decision, service connection for 
anxiety disorder was granted and rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400, a 10 percent disability rating 
was assigned, effective November 20, 2003.  The 10 percent 
rating has since remained in effect.  

Diagnostic Code 9400 provides that a 10 percent rating is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or where symptoms are 
controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Factual Background

The veteran's claim seeking service connection for a 
psychiatric disorder, characterized as PTSD, was received by 
VA on November 20, 2003.  

With the above criteria in mind, the Board notes that the 
record since November 20, 2003, includes VA treatment records 
and examination reports, and private medical evidence.  

A VA mental health progress note dated in October 2003 shows 
that the veteran was screened for PTSD/anxiety.  The veteran 
was reported to have held several jobs over the years.  Upon 
his service separation the veteran was noted to have suffered 
from chronic irritability, intrusive thoughts, 
hypervigilence, hyperarousal, and exaggerated startle 
response.  He added that his symptoms had worsened subsequent 
to September 11, 2001.  The examiner commented that upon 
interviewing the veteran he was pleasant and appropriate, 
with sad affect.  He claimed to be mildly depressed, and 
denied both suicidal and homicidal ideation.  No psychotic 
symptoms were present.  Mild depression was diagnosed; the 
veteran reportedly did not meet the criteria for a diagnosis 
of PTSD.  

A February 2004 VA mental health progress note includes a GAF 
finding of 55.  

The veteran was afforded a VA psychiatric examination in 
December 2004.  The examiner commented that he had reviewed 
the veteran's claims folder.  Anxiety disorder not otherwise 
specified was diagnosed.  A GAF score of 65 was assigned.  
The veteran complained of a decreased anger threshold and 
trouble falling sleep.  He denied nightmares, but did 
complain of some mild arousal symptoms such as exaggerated 
startle response.  The veteran was noted to have been married 
for 41 years, and to be presently employed.  It was observed 
that the veteran first sought psychiatric treatment in 2003.  
A mental status examination showed the veteran's affect to be 
euthymic, with congruent range and mood.  His mood was 
generally euthymic, with some elements of anxiety and 
dysphoria, mostly related to cancer.  The veteran's thought 
process was logical and organized with no evidence of thought 
disorder.  He denied having hallucinations and delusions.  He 
also denied suicidal and homicidal ideation.  Cognition was 
reported to be grossly intact, and his insight and judgment 
were both described as good.  The examiner opined that the 
veteran's psychiatric symptoms were representative of mild 
anxiety symptoms which appeared to be primarily related to 
adjustment to his service-connected cancer.  The symptoms 
were described as causing little impairment in social and 
vocational functioning.  

Review of a March 2005 mental health progress note shows that 
the veteran's mood was good, his affect was euthymic, and 
range was full and appropriate.  Speech was normal.  Thought 
processes were linear and coherent.  He denied suicidal and 
homicidal ideation as well as hallucinations.  Insight and 
judgment were described as good.

An August 2005 VA mental health progress note shows that the 
veteran complained of strained family relationships and 
trouble sleeping.  An examination showed good eye contact, 
and normal speech.  Mood was described as "not bad."  
Affect was full, euthymic, and appropriate.  Thought process 
was linear and logical.  He denied suicidal and homicidal 
ideation as well as hallucinations.  Insight and judgment 
were described as good.

An October 2005 letter from a private physician, Dr. Bowen, 
notes that the veteran suffered from a chronic sleep 
disorder, presumably caused by his anxiety.

A letter received by VA in July 2006, and supplied by a 
Veterans Center Licensed Clinical Social Worker, described 
symptoms of increasing panic attacks and of trouble 
understanding and completing simple tasks.  Also noted was a 
marked affect concerning the veteran's mood.  His speech was 
also reported to be stereotyped and abrupt.  

The veteran was recently afforded a VA psychiatric 
examination in July 2008.  The examiner indicated that he had 
reviewed the veteran's claims folder.  Adjustment disorder 
with anxious features was diagnosed.  A GAF score of 70 was 
supplied.  It was noted that the veteran was not employed on 
a full time basis, but was involved in several veteran-based 
organizations.  The examiner commented that the psychiatric 
picture demonstrated was very similar to that which was 
indicated when the veteran was afforded a VA examination in 
December 2004.  The veteran was noted to be very socially 
engaged, with a gratifying family life.  A mental status 
examination showed the veteran to be well groomed, fully 
alert, and cooperative.  His mood was normothymic, with no 
overt homicidal or suicidal ideation.  He did admit to 
experiencing passive suicidal ideation after having a heart 
attack in the previous year.  Affect was full.  No evidence 
of behavioral or impulse discontrol was evident.  No 
significant cognitive impairments were noted.  The examiner 
commented that the veteran continued to suffer from very mild 
chronic anxiety, described as being almost exclusively caused 
by his medical health.  This did not preclude him from 
maintaining a fairly active social life.  A sense of 
resilience, spirituality, and strong supportive social 
relationships were noted to buffer the veteran from a lower 
GAF rating.  

Analysis

After considering all of the evidence of record, including 
particularly the above referenced VA mental examination 
reports dated in December 2004 and July 2008, the Board finds 
that the veteran's service-connected anxiety disorder has not 
warranted a rating in excess of 10 percent at any time from 
November 20, 2003, to the present.  

In this regard, from November 20, 2003, the medical evidence 
of record fails to demonstrate that the criteria set out in 
38 C.F.R. § 4.130, Diagnostic Code 9400, and necessary for 
the assignment of a 30 percent or higher rating, had been 
met.  Of particular note, review of the above-discussed VA 
examination reports, while in each instance documenting an 
overall level of disability described as mild, fails to 
demonstrate that the veteran's suffered from symptoms such as 
depressed mood, suspiciousness, panic attacks (weekly or less 
often) - panic attacks were referenced as part of the Vet 
Center letter of July 2006 but frequency was not reported, 
chronic sleep impairment - though this was reported on one 
instance by a private physician in October 2005, and mild 
memory loss.  

The Board also notes that GAF scores of 55, 65, and 70 were 
provided by VA examiners in February 2004 (outpatient record) 
and December 2004 and July 2008 (VA examinations), 
respectively.

A GAF score of between 51 and 60 indicates that the veteran 
has "moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  GAF scores 
ranging between 61 to 70 reflect "some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships."  See DSM-IV.  The Board 
observes that the GAF score of 55 provided in February 2004 
was not supported by any clinical evidence, and the providing 
medical providers at that time did not indicate that that the 
veteran's claims folder had been reviewed.  On the contrary, 
in both December 2004 and July 2008, when the GAF scores of 
65 and 70 were reported, the veteran's claims folder was 
shown to have been reviewed.  Thus, in the opinion of the 
Board, the GAF scores supplied in 2004 and 2008 are more 
probative as to the overall psychiatric condition of the 
veteran, as compared to the GAF score supplied in February 
2004.  

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In light of the preponderance of the competent medical 
evidence being against any finding that the veteran's anxiety 
disorder was more than 10 percent disabling from November 20, 
2003, the Board finds that the veteran's increased initial 
rating claim is denied.  See 38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 10 percent for anxiety 
disorder from November 20, 2003, is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


